Citation Nr: 0027593	
Decision Date: 10/18/00    Archive Date: 10/26/00	

DOCKET NO.  91-37 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
arthritis of the patellofemoral joint of the right knee, 
currently evaluated as 30 percent disabling.

2.  Entitlement to an increased evaluation for post-traumatic 
arthritis of the left knee, currently evaluated as 20 percent 
disabling.

3.  Entitlement to an increased evaluation for keloids of the 
anterior chest, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from August 1975 to 
December 1988.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO).  In January 1992, April 
1995, June 1997, June 1998, and November 1999, the Board 
remanded this case to the RO for additional development.  
This development is complete.  Accordingly, the Board will 
adjudicate those issues not fully adjudicated by the Board in 
June 1998.  


FINDINGS OF FACT

1.  VA has fulfilled its duty to assist the veteran in the 
development of all facts pertinent to his claims and all 
available, relevant evidence necessary for an equitable 
disposition of the veteran's appeals has been obtained by the 
RO.

2.  The residuals of the service-connected right knee 
disability include pain and limitation of motion caused by 
pain.  

3.  The residuals of the service-connected left knee 
disability include pain and limitation of motion caused by 
pain.

4.  The residuals of the service-connected keloids of the 
anterior chest include itching, extensive lesions and 
disfigurement.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for the service-connected right knee disability have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5010, 5257, 5260, and 5261 (1999).

2.  The criteria for an evaluation in excess of 20 percent 
for the service-connected left knee disability have not been 
met. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5010, 5257, 5260, and 5261 (1999).

3.  The criteria for an increased evaluation for keloids of 
the anterior chest to 30 percent have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b), 4.2, 4.3, 
4.7, 4.10, 4.40, 4.11, Diagnostic Codes 7800, 7803, 7804, and 
7806 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran injured his knees during service after falling 
off a tank.  He was treated with a cast on the right leg and 
a brace on the left knee.  He underwent surgery for the right 
knee in 1987.  At a VA examination in December 1989, he 
complained of bilateral knee pain, especially on walking and 
standing for long periods of time, with throbbing pain when 
sitting.  Evaluation of the skin revealed several keloid 
scars, anterior to the chest wall and left arm.  A small 
keloid was also located in the upper back.  Physical 
evaluation of the right knee in January 1990 revealed 
moderate to severe swelling in the right knee.  Crepitus of 
the patellofemoral joint throughout flexion and extension was 
indicated.  Medial and lateral joint lines were nontender.  
No instability of the knee was found.  Range of motion of the 
knee at this time was from 5 to 125 degrees of flexion.  
Examination of the left knee revealed moderate swelling.  
Crepitus on terminal extension of the left knee was also 
noted.  There was no instability of the left knee.  Range of 
motion of the left knee at this time was from 0 to 130 
degrees of flexion.  

Outpatient treatment records note sporadic treatment for the 
veteran's service-connected disabilities.  Medical evidence 
obtained by the RO also notes that the veteran was injured in 
January 1990 following his discharge from active service.  He 
sustained a closed fracture of the right patella.  The 
physician in March 1990 noted that the veteran had some 
increase in the level of impairment of his knee (over the 
previous award of 10 percent).

In an orthopedic evaluation dated March 1991, range of motion 
of the left knee indicated flexion extending from 0 to 120 
degrees and from 0 to 100 degrees on the right.  Full 
extension was obtainable, bilaterally, with perhaps several 
degrees missing on the right.  No evidence of atrophy was 
found.  Evidence of ligament laxity on the right, mostly on 
abduction and adduction, with a minimal positive drawer sign 
was noted.  Severe pain on the left medial aspect of the knee 
joint was indicated.  Gout, a condition not related to 
service, was also found.  

In January 1992, the Board remanded this case to the RO in 
order that additional evaluations of the veteran's condition 
be obtained.  Physical examination in October 1993 revealed 
equal circumferences of the thighs, knees, and calves.  Full 
range of motion of the knees was found.  The veteran at this 
time was wearing a patella stabilizing brace.  X-ray studies 
at that time revealed no arthritic changes.  Bilateral 
chondromalacia of the patellofemoral joints, mild on the 
left, moderately severe on the right, was diagnosed.  X-ray 
studies of the knees performed in October 1993 revealed some 
bilateral medial joint narrowing.  Joint effusion on the 
right was noted.  

In July 1994, the veteran was diagnosed with a left medial 
meniscus tear.  The veteran was admitted to a VA Medical 
Center (VAMC) and underwent a left knee arthroscopy in June 
of 1994.  He was found to have a chondromalacia patella.  
There was some evidence of separation of the anterior portion 
of the medial meniscus from the tibial articular surface.  
The veteran was discharged in July 1994 in good condition.

The Board requested additional development.  Pictures of the 
veteran's skin disorder were taken and have been reviewed by 
the undersigned.  At a VA examination, a significant history 
of gout was noted.  Full extension to 130 degrees of active 
flexion was reported.   Left knee extension was full, with 
100 degrees of flexion.  The right knee demonstrated healed 
wounds with normal arthroscopic portals.  The incision of the 
previous surgery was noted.  His patella was well centered in 
the femoral groove.  The knee was stable to anterior drawer, 
posterior drawer, and Lachman's examination.  It was 
indicated that normal degrees of motion for the knee are 
generally quoted to be between 100 and 135 degrees of 
flexion.  Based on range of motion testing performed at that 
time, it was indicated that the veteran was somewhat limited 
on his left side with flexion.  No evidence of mechanical 
blocking was found.  Pain with the compression of the patella 
was indicated.  Passive range of motion of the right side 
demonstrated no facial grimacing.  

The examiner reviewed X-ray studies performed in June 1995.  
Evidence of arthrosis along the lateral facet of the right 
patella, with a periarticular osteophyte along the femoral 
groove and lateral margin of the patella on the right, was 
indicated.  Similar, yet less severe, findings were 
demonstrated on the left.  There was no evidence of any 
osteophytes or any osteoarthritis in the medial or lateral 
joint compartments.  Chondromalacia patella, with 
patellofemoral syndrome, moderate on the left, mild on the 
right, was noted.  In the opinion of the evaluator, the left 
side demonstrated a decrease in the range of motion which 
could be characteristic of the syndrome in its advanced 
state.  It was noted that the veteran was beginning to 
develop osteoarthritic changes along the patellofemoral 
joint.  Medial and lateral joint compartments on both knees 
were still well maintained.  In the opinion of the examiner, 
the veteran's left side should be rated as moderate in 
severity since he has a limitation of flexion.  The right 
side, which had 130 degrees of flexion and full extension, 
was found to be "minimally disabling for him."  

In terms of functional assessment, the veteran at this time 
was working at the Post Office, which involved a lot of 
standing.  The veteran claimed he had a lot of pain while 
doing or performing his employment, yet he was able to 
continue working.  Accordingly, the examiner indicated that 
his functional disability was "minimal."  The examiner 
agreed with the veteran that his functional limitations were 
strictly limited to his recreational physical activities and 
not restrictions on his working ability.  

An additional examination of the veteran was performed in 
February 1997 at the request of the Board.  The evaluator who 
examined the veteran in November 1996 was responsible for 
this report.  Physical examination revealed painful gait and 
sore, swollen knees, left greater than right, when walking to 
the examination room.  Moderate to severe crepitus at the 
patellofemoral joint of the left knee was indicated.  Medial 
and lateral joints were nontender.  Anterior drawer and 
Lachman's tests were negative for the left knee.  Range of 
motion of the left knee caused obvious pain with facial 
expression.  It was noted that the veteran had a mechanical 
grinding of patellofemoral joint, left and right, on the 
basis of post-traumatic chondromalacia and post-traumatic 
arthritis.  The veteran had swelling, grinding, crepitation 
and painful response to the examination (as noted by his 
facial expressions during this examination).  In the opinion 
of the evaluator, the veteran's work activities were 
permanently limited by his knee condition.  The veteran was 
only able to perform part-time weight bearing, could not 
perform deep knee bends or lifting with his legs, and would 
be restricted to walking less than two hours through the 
course of a workday.  He would be forced to perform only 
medium to light duty work and would never do heavy lifting 
work due to the permanent impairment in his knees.  In the 
opinion of the evaluator, the painful motion of the left and 
right knees directly impacts his ability to function and 
would directly impact on his employability.  

Additional outpatient treatment records were obtained by the 
RO.  These records continue to note sporadic treatment of the 
service-connected disabilities.  In order to fully address 
the veteran's difficulties, the Board issued an additional 
remand of the veteran's case in June 1998. 

In a May 1999 VA examination, it was reported that the 
veteran's claims file and the Board's remand had been 
reviewed.  It was indicated that the veteran used bilateral 
knee braces.  Physical examination of the right knee revealed 
full extension to 120 degrees of flexion.  No infusion was 
noted.  Mild patellofemoral crepitus was indicated.  
Remarkable tenderness along the medial joint line was also 
indicated.  No instability or anterior or posterior drawer 
sign was indicated.  X-ray studies showed degenerative 
changes in the patellofemoral joints, more so on the right 
than left.  In accordance with the instructions of the Board, 
the examiner noted that the effect of pain on range of motion 
of the right appeared "minimal."  Excellent range of motion 
of the right knee was found.  Most of the pain occurred with 
weight bearing.  The effect of limitation of motion in both 
knees produced by the arthritis was noted.  Normal flexion 
for the veteran would be to 130 degrees.  Pain-free range of 
motion was found to be less on the left knee than the right 
knee.  The examiner specifically noted that there did not 
appear to be any identifiable disability that was separate 
and apart from his arthritis.  

In a May 1999 evaluation of the veteran's skin, the examiner 
noted that he had reviewed the Board's remand.  However, no 
other medical records had been provided for review.  The 
veteran's past treatments had included intralesional 
injections and patches covering the keloids.  Currently, the 
veteran was being treated with ointments.  The symptoms the 
veteran associated with his skin problem included very severe 
itching (which he indicated was embarrassing to him because 
he had to lift his shirt and scratch the affected areas).  On 
a scale of 1 to 10, he described the itching as a 10.  He 
also noted that two of the keloids leak fluid, a sticky 
substance.

Physical examination revealed six fibrotic plaques that were 
horizontal in orientation.  At the very top of his chest, 
near his sternal notch, he had a flesh-colored fibrotic 
plaque that was 9 millimeters in length.  Other keloids were 
noted.  The examiner reported that these keloids did not 
result in disfigurement.  It was noted that clothing usually 
covered this area.  The cosmetic consequence was less than it 
would have been if it had been present in areas that were not 
commonly covered by clothing.  However, the examiner did note 
that these keloids were disfiguring in "general."  It was 
noted that itching was a very common symptom with keloids.  
It was noted that itching was a subjective complaint on the 
part of the veteran and, thus, the examiner could not assess 
how severe it was from an objective standpoint since every 
patient had a different threshold for itching.  

There was exudation.  It was noted that exudation was a very 
unusual symptom of keloids.  The examiner was unable to 
substantiate the veteran's claim of exudation from the 
keloids.  

At a hearing held with the undersigned in August 2000, the 
veteran noted the difficulties associated with his service-
connected disabilities.  Severe itching when bathing and the 
inability to wear certain types of shirts was indicated.  
Regarding his right knee disability, he reported that he is 
on his feet six hours a day, with 30 minutes for lunch and 
two 15-minute breaks.  He noted the use of knee braces every 
day.  An inability to stoop, climb, kneel, bend, and jump was 
also noted.  

The veteran submitted additional medical records at this 
time.  The veteran waived RO consideration of this additional 
evidence.  This evidence includes an outpatient report noting 
treatment of the service-connected skin condition and an MRI 
of the right knee performed in July 2000.  A moderate joint 
infusion and prepatellar bursitis was identified.  The 
anterior and posterior cruciate ligaments were intact.  The 
medial and lateral collateral ligaments were also intact.  
The patella and quadriceps tendons were also found to be 
normal.  



II.  Entitlement to Increased Evaluations for the Veteran's
Service-Connected Bilateral Knee Disorder.

A preliminary matter in this case is whether the VA has 
fulfilled its duty to assist the veteran in the development 
of facts pertinent to his well-grounded claims.  38 U.S.C.A. 
§ 5107(a); 38 C.F.R. §§ 3.103 and 3.59.  The duty includes 
obtaining medical records and obtaining medical examinations 
indicated by the facts and circumstances of each of the 
individual case.  See Murphy v. Derwinski, 1 Vet. App. 78 
(1990) and Littke v. Derwinski, 1 Vet. App. 90 (1990).  The 
Board has reviewed in detail the evaluations and finds them 
to be complete.  The VA evaluators, as a whole, have reviewed 
the pertinent medical records, reviewed the veteran's 
complaints, including complaints of pain and limitation 
caused by pain, and have provided a medical history of the 
conditions in question.  The evaluators have also provided a 
detailed objective evaluation for the disabilities in 
question.  Neither the veteran nor his representative has 
disputed the results or findings of these evaluations.  The 
veteran has noted no additional treatment for the conditions 
at issue and there is no indication that any additional 
medical records are available regarding the disabilities at 
issue.  Finally, the Board must note that it has remanded 
this case on numerous occasions in order to fulfill the duty 
to assist.  Accordingly, the Board finds that the VA has no 
further duty to assist and will proceed with a full 
adjudication of the veteran's claims.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average industrial 
impairment.  38 U.S.C.A. § 1155.  Separate Diagnostic Codes 
identify the various disabilities.  Arthritis due to trauma, 
substantiated by X-ray findings, will be rated as 
degenerative arthritis under 38 C.F.R. § 4.71a, Diagnostic 
Code 5010 (1999).  Degenerative arthritis (Diagnostic 
Code 5003) established by X-ray findings will be rated on the 
basis of limitation of motion of the appropriate diagnostic 
codes for the specific joint or joints involved.  When, 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added, under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by a finding such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  With 
X-ray evidence of involvement of two or more major joints, or 
two or more minor joint groups, with occasional 
incapacitating exacerbations, a 20 percent evaluation is 
possible in the absence of limitation of motion.  The 
20 percent and 10 percent rating, based on X-ray findings, 
will be not combined with ratings based on limitation of 
motion under Diagnostic Code 5003.  

The RO has primarily evaluated the veteran's condition under 
38 C.F.R. § 4.71a, Diagnostic Code 5261 (limitation of 
extension of the leg).  Extension of the knee limited to 45 
degrees warrants a 50 percent evaluation.  Extension limited 
to 30 degrees warrants a 40 percent evaluation, extension 
limited to 20 degrees warrants a 30 percent evaluation, 
extension limited to 15 degrees warrants a 20 percent 
evaluation, extension limited to 10 degrees warrants a 
20 percent evaluation, and extension limited to 5 degrees 
warrants a noncompensable evaluation.  Limitation of flexion 
of the leg under Diagnostic Code 5260 warrants a 30 percent 
evaluation when flexion is limited to 15 degrees, a 
20 percent evaluation when flexion is limited to 30 degrees, 
a 10 percent evaluation when flexion is limited to 45 
degrees, and a noncompensable evaluation when flexion is 
limited to 60 degrees.

The RO has also evaluated the veteran's condition under 
38 C.F.R. § 4.71a, Diagnostic Code 5257 (other impairment of 
the knee).  With severe recurrent subluxation or lateral 
instability, a 30 percent evaluation is warranted.  Moderate 
recurrent subluxation or lateral instability warrants a 
20 percent evaluation, and slight recurrent subluxation or 
lateral instability warrants a 10 percent evaluation.

In VAOPGCPREC 23-97, the VA General Counsel (General Counsel) 
held that a veteran who has arthritis and instability of the 
knee may be rated separately under Diagnostic Codes 5003 and 
5257.  However, the General Counsel noted that a separate 
rating must be based upon additional disability.  When a knee 
disorder has been rated under Diagnostic Code 5257, the 
veteran must also have limitation of motion under Diagnostic 
Code 5260 or 5261 in order to obtain the separate rating for 
arthritis.  If the veteran does not at least meet the 
criteria for a zero percent rating under Diagnostic Code 5260 
or Diagnostic Code 5261, there is no additional disability 
for which a rating may be assigned.  

In this case, the Board has considered whether the veteran is 
entitled to separate ratings under Diagnostic Codes 5003 and 
5257.  In previous rating decisions, the RO has evaluated the 
veteran's condition under Diagnostic Code 5257.  However, 
numerous VA evaluations, including the most recent, have 
failed to objectively confirm recurrent subluxation or 
lateral instability.  Accordingly, an evaluation under 
Diagnostic Code 5257 is inappropriate.  In the rating 
decision of June 1999, the RO correctly evaluated the 
veteran's condition under Diagnostic Codes 5003 (taking into 
consideration the veteran's arthritis) and 5261 (taking into 
consideration the veteran's limitation of extension of the 
leg due to arthritis and the pain caused by this condition).  

The VA examination of May 1999 specifically found no 
identifiable disability that is separate and apart from his 
arthritis.  This conclusion is confirmed by the previous VA 
evaluations as well as the MRI studies submitted by the 
veteran himself at the hearing before the Board in August 
2000.  While the veteran has undergone extensive treatment of 
his right knee disability (as well as his left knee), the 
medical evidence of record supports the conclusion that his 
disability is caused by his service-connected arthritis.  
Thus, while the veteran has utilized knee braces, this is not 
sufficient to establish the existence of recurrent 
subluxation or lateral instability in the face of normal 
clinical findings, and the express opinion that his 
disability is due to arthritis.  Accordingly, separate 
ratings under Diagnostic Codes 5003 and 5257 are not 
warranted.

In this case, the medical evidence of record does not support 
the conclusion that the veteran has extension limited to 20 
degrees in the right leg, the basis of a 30 percent 
evaluation under Diagnostic Code 5261.  Nor is there evidence 
of flexion limited to 15 degrees.  Accordingly, it is 
difficult to justify the current evaluation of the veteran's 
right knee disability based on objective findings of 
limitation of motion.  The RO, in its Supplemental Statement 
of the Case issued in June 1999, noted that it would review 
this issue in 18 months to evaluate the veteran's condition 
and to determine if a reduction in the veteran's service-
connected disability evaluations is warranted.  The issue of 
whether the veteran's service-connected right knee disability 
should be reduced is not before the Board at this time.  The 
sole issue before the Board is whether the veteran is 
entitled to an increased evaluation for his service-connected 
right knee disability.  Based on the medical evidence of 
record, including numerous VA evaluations, some of which 
failed to note limitation of motion, the Board finds no basis 
to award an increased evaluation for the service-connected 
right knee disability.  Accordingly, this claim is denied.

With regard to the service-connected left knee disability, 
the veteran is currently receiving a 20 percent evaluation.  
While the Board finds little objective difference between the 
service-connected right knee disability and his service-
connected left knee disability, the Board finds that this 
fact does not justify an increased evaluation for the 
service-connected left knee disability.  Simply stated, as 
the Board has found little objective basis for the conclusion 
that the veteran warrants a 30 percent evaluation for his 
right knee disability, an increased evaluation for the 
service-connected left knee disability based on the 
evaluation of the right knee disability is not found.  The 
current medical evidence of record does not support the 
conclusion that the veteran's left (or right) leg is limited 
by extension to 15 degrees or by flexion to 30 degrees.  
Thus, an increased evaluation is also not warranted.  

In Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), the 
United States Court of Veterans Claims (Court) held that 
painful motion by a major joint caused by degenerative 
arthritis, or arthritis established by X-ray, if deemed to be 
limited motion, is entitled to a minimum 10 percent rating, 
per joint, combined under Diagnostic Code 5003, even though 
there is no actual limitation of motion.  In this case, the 
veteran is receiving more than a 10 percent evaluation for 
both knees.  Accordingly, the Court's determination in 
Lichtenfels does not provide the basis to award the veteran 
an increased evaluation.  

Limitation of motion must be objectively confirmed by such 
findings as swelling, muscle spasm, or satisfactory evidence 
of painful motion.  38 C.F.R. § 4.71a.  In this case, it 
appears clear that the basis of the RO's decision to award 
the veteran a 30 percent evaluation for his service-connected 
right knee disability and a 20 percent evaluation for his 
service-connected left knee disability is the veteran's 
complaints of pain.  Without taking into consideration the 
veteran's complaints of pain, the current evaluations could 
not possibly be justified.  Without the veteran's complaints 
of pain being considered, the current evaluations could not 
be at all justified.  

The Board has considered the veteran's difficulties.  In this 
regard, it is important to note that 30 and 20 percent 
evaluations for the bilateral knee disability are, by 
definition, indicators of significant disability.  While 
disability evaluations are based upon average impairment of 
occupational functioning rather than the capacity of an 
individual to function in one specific job, the record in 
this case demonstrates that the veteran is able to work in a 
job that requires him to stand for long periods of time.  His 
ability to perform occupationally in these demanding 
circumstances is evidence that supports the conclusion that a 
higher schedular evaluation is not warranted based upon the 
impairment the disability would cause in average employment.  
While the veteran has described what he must do in order to 
maintain this work schedule, the undersigned must note that 
the currently assigned evaluations, by definition, would 
require the veteran to have significant limitations on his 
ability to function.  Without such limitations, the current 
evaluations could not possibly be justified.  The Board has 
considered all of the potentially applicable provisions of 
38 C.F.R. Parts 3 and 4, whether or not they have been raised 
by the veteran, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  However, there is no section that 
provides a basis upon which to assign an increased evaluation 
for the reasons discussed therein.  Lastly, while the Board 
has considered the doctrine affording the veteran the benefit 
of any existing doubt. The record does not demonstrate an 
approximate balance of positive and negative evidence to 
warrant the resolution of that matter on this basis.  
38 C.F.R. § 5107(b).  As noted above, based on the current 
evidence of record, the current evaluations are difficult to 
justify in light of the objective medical evidence of record.  


III.  Entitlement to an Increased Evaluation for the 
Veteran's Skin Disorder.

Keloids are not specifically listed within the rating 
schedule.  Accordingly, when an unlisted condition is 
encountered, it will be permissible to rate it under a 
closely related disease or injury in which not only the 
functions affected, but also the anatomical location and 
symptomatology are closely analogous.  In this case, the RO 
has evaluated the veteran's skin condition under 38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (eczema) (1999).  Under this 
diagnostic code, eczema with ulceration or extensive 
exfoliation or crusting and with systemic or nervous 
manifestations, or exceptionally repugnant, warrants a 
50 percent evaluation.  With exudation or constant itching, 
extensive lesions, or marked disfigurement, a 30 percent 
evaluation is warranted.  With exfoliation, exudation or 
itching, or if involving an exposed surface or extensive 
area, a 10 percent evaluation is warranted.  

The Board has evaluated the veteran's skin condition in 
detail.  It has also taken into consideration the veteran's 
testimony and the most recent VA examination, which appears 
to support the veteran's contentions.  The Board has no 
reason to doubt the veteran's contentions regarding the 
severe itching caused by the service-connected condition.  
Accordingly, the Board believes that a 30 percent evaluation 
is warranted under Diagnostic Code 7806.  Extensive itching, 
extensive lesions, and a disfigurement is found.  However, as 
there is no extensive exfoliation or crusting, nervous 
manifestations, or evidence that the condition is 
exceptionally repugnant, the Board finds no basis for a 
50 percent evaluation under this Diagnostic Code.  

The Board has considered other diagnostic codes under the 
rating schedule.  However, the Board finds no other basis to 
award a higher disability evaluation under the rating 
schedule.  The veteran is receiving a higher evaluation than 
is possible under Diagnostic Codes 7802, 7803, or 7804.  The 
skin condition does not disfigure the head, face, or neck.  
Accordingly, an evaluation under Diagnostic Code 7800 (scars 
of the head, face, or neck) is not warranted.  The VA 
evaluations would support this conclusion.  Accordingly, the 
Board finds that no more than a 30 percent evaluation is 
warranted.  In this regard, it is important to note that 
without taking into consideration the veteran's current 
complaints, the 30 percent evaluation would not be warranted.  
Further, without taking into consideration the benefit of the 
doubt doctrine, a 30 percent evaluation could not be granted.  

With regard to all of the veteran's service-connected 
disabilities, the Board has considered whether an 
extraschedular evaluation is warranted.  The veteran has not 
specifically requested an extraschedular evaluation.  
Accordingly, the issue of entitlement to an extraschedular 
disability rating is not before the Board at this time.  
Floyd v. Brown, 9 Vet. App. 88, 95 (1996) and VAOPGCPREC. 6-
96 (August 16, 1996).  Based on a review of the current 
evidence of record, the Board finds that the record has not 
raised the issue of extraschedular entitlement under 
§ 3.321(b)(1) (1999).  See Fanning v. Brown, 4 Vet. App. 225, 
229 (1993) and Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992).  There is no indication that the veteran's 
service-connected disabilities at issue at this time 
influence employability in ways not contemplated by the 
rating schedule.  In any event, if the veteran wishes to 
raise this issue, he must raise this issues specifically with 
the RO.  This issue is not before the Board at this time.



ORDER

Entitlement to an increased evaluation for post-traumatic 
arthritis of the patellofemoral joint of the right knee, is 
denied.  

Entitlement to an increased evaluation for post-traumatic 
arthritis of the left knee is denied.

Entitlement to an increased evaluation for keloids to 30 
percent is granted.  



		
	Richard B. Frank
	Veterans Law Judge
	Board of Veterans' Appeals







